 iIn the Matter of GEORGIA Fi IJzER COMPANY, EMPLOYERandUNITEDPACKINGHOUSEWORKERS OF AMERICA, CIO, PETITIONERCase No. 10=RC-J:12.-Decided- April 26, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Lamar E.Kemp, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.-Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner has requested a unit composed of all the produc-tion and maintenance employees at the Employer's Valdosta, Georgia,plant, excluding office-clerical employees, guards, professional em-ployees, and supervisors.The Employer contended at the hearing that.the only appropriate unit is one including employees at both its Val-dosta and Douglas, Georgia, plants.The Employer, in its brief filedafter the hearing, contended that, as the Petitioner seeks an inappro-priate unit, the petition should be dismissed.'The Employer moved at the hearing to dismiss the petition on the ground that thePetitioner had failed to supply some of its members with the financial statements required'by Section 9 (f) and(g) of the Act.As we are satisfied that the Petitioner is at presentin compliance with the filing requirements of Section 9 of the Act,the Employer's motionis hereby denied.The Employer also moved to dismiss on the ground that there was noproof that the Petitioner had ever demanded recognition of the Employer.From theentire record,we are satisfied that the Petitioner had adequately informed the Em-ployer of its claim of representation.SeeMatter of Advance Pattern Company,SON. L. R. B.29.The motion is,therefore,denied.83 N. L.R. B., No. 21.180 GEORGIA FERTILIZER COMPANY181The Employer manufactures and sells fertilizer at its main plant atValdosta, where, at the time of the hearing, it had approximately 75employees.It operates a warehouse and mixing plant at Douglas,which is 56 miles from Valdosta, and at which there were only 2 or 3production employees.Maintenance and repair work at Douglas isdone by employees who are stationed at Valdosta.The Employer'ssuperintendent testified that employees were transferred "at times"from one plant to the other.However, the Douglas plant is operatedunder the name of Douglas Fertilizer Company; the product sold therehas a different brand name from the product sold at Valdosta; andthere is a separate supervisor in charge of the Douglas operation. Inview of all the circumstances of this case, including geographic separa-tion and the fact that there is no history of collective bargaining on abroader basis, we are persuaded that a unit confined to the employeesof the Valdosta plant of the Employer is appropriate.2Fire-watchmen.The Employer has two full-time watchmen aswell as one maintenance 'mployee- who works as a watchman on Sun-day.Both the Employer and the Petitioner would include these threeindividuals in the unit.The watchmen are employed only for thepurpose of fire prevention in order that the Employer may obtain lowerinsurance rates.They are not armed or deputized, are not responsiblefor guarding the Employer's property against thefts, and have noauthority to" enforce rules to protect the property of the Employer.We find that these employees are not guards within the meaning ofSection 9 (b) (3) of the Act as amended, and shall include them inthe unit.Carpenter-foreman.One individual does carpentry and othermaintenance work for about 10 months of the year. For about 2months during the busy season, he works in the warehouse, and duringthat period, is referred to as a foreman.The Petitioner would excludehim from the unit, and the Employer would include him.He has noauthority to hire or discharge employees, nor is there any evidence thathe makes effective recommendations concerning the employment statusof employees.We find that during the busy season, he is, as the Em-ployer contends, a work leader without supervisory authority withinthe meaning of the Act, and we shall therefore include him in the unit.3We find that all the production and maintenance employees of theEmployer at its Valdosta, Georgia, plant, including fire-watchmen,the warehouse carpenter, and factory clerical employees, but excludingoffice-clerical employees, professional employees, and supervisors, con-Matter of Foremost Dairies, Inc.,80 N. L. It. B.764, and cases cited therein.s SeeMatter of Fruitvale Canning Company,78 N. L.It. B. 152.844340-50-vol. 83-13 182DECISIONS. OF NATIONAL LABOR RELATIONS BOARDstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.The Employer's businessfluctuates seasonally, with its peak oper-;ations occurringbetween January and April.The Employer's super-intendent testified that at the time of the hearing in January 1949,the employees fell. into 4 categories : (1) approximately30 -regular',year-round" employees; (2), 30 "regularseasonal" employees who:work about 6 months of each year; (3) several "intermittentseasonal"employees, who have worked for the Employer in one or more previousseasonsbut have not worked long,enough or regularly enough to beassured of employment; and (4) some "casual floaters," who are' hired,on a day-to-day basis during the peak season.The employees in thelast 2 groups totaled about, 15.Although employment had increasedonly from 71 to 75 between October 1948 and mid-January 1949,,theEmployer estimated that at the height of the season employment mightincreaseto about 100 employees.The Employer contends that casual and intermittentseasonal em-ployees who are employed only for this busyseason should be excludedfrom the unit.The Petitioner contends that all employees on thepay roll at the time of the election; should be,eligible to vote.---The Board has frequently held that, where an Employer's businessis seasonalin nature, and where a large proportion of theseasonalemployees return to work,year after year, all such employees have asubstantial interest in a collectivebargainingrelationship,and aretherefore eligible voters .4 . The Boardhas excluded from voting casualemployees who are hired at a particular location for a particular job,where there is little likelihood that such- employees will be reemployedby the Employer.'However, in the present case, the Employer did notidentify the employees it placed in the "casual-floater" category; didnot indicate how many, if any, were so classified, or how long theperiods of their employment were; and did not allege that such em-ployees would be refused employment in succeedingseasons.In viewof the circumstances here present, we believe thatso-called "intermit-tentseasonal" and "casual-floater" employees have a substantial in-terest in the selectionof a bargainingrepresentative.6Although theelection hereinafter directed will occur toward the end of the Em-ployer's busyseason, it appears that there will be a representative num-*Matter of S. Marttinelli & Company,Matter of California Growers,Inc.,80 N. L. R. B. 578.6Matter of Joseph M. Lassonde,80 N. L.R. B. 1387.6 Chaarman Herzogwould not permit the"casual-floater"employeesto vote,because theevidence does not show that they worka sufficient length of time to have a substantialinterest in the selectionof a bargaining agent or that they return to work with anyregularity. GEORGIA FERTILIZER COMPANY183ber of employees then working.Accordingly,we shall direct that anelection be held as soon as possible among the employees in the ap-propriate unit who are employed during the pay-roll period imme-diately preceding the date of the election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor Re-lations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of the election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by United Packinghouse Workersof America,CIO, for the purposes of collective bargaining.